DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraphs 336, 337, 342:	the phrase non-flat section 3136 is incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chesterfield et al (5383387) in view of Klinklin (20040109965).
Chesterfield teaches a system (Figure 1) for making surgical braids (Abstract; suture product), the apparatus comprising:



    PNG
    media_image1.png
    353
    695
    media_image1.png
    Greyscale

and a drive roller (Detail 144) and an idler roller (Detail 142), wherein the drive roller and idler roller are configured to hold a plurality of braid windings (Figure 17 shows at least 6 windings), such that a portion of a braid extending along the continuous path from the braiding machine to the drive roller and idler roller combination has a first tension, and a portion of the braid extending along the continuous path from the drive roller and idler roller combination to the next processing component has a second tension, the first tension being about equal to or greater than the second tension (tensions must be present or the product would not be able to form.  In regards to the tensions being about equal, the tensions would be about equal, otherwise the braid integrity could be compromised.
	While Chesterfield essentially teaches the invention as detailed, it fails to specifically teach providing a cutting machine arranged to receive the braid, the cutting machine having a cutter.  Klinklin, however, teaches that it is well known when dealing with finite length braided structures to provide a cutting machine having a cutter, after a braiding machine, so as to cut the braided structures to length (Figure 2, Detail 60).  It would have been obvious to one of ordinary 
Chesterfield also teaches a system (Figure 1) for making surgical braids (Abstract; suture product), the apparatus comprising:
a braiding machine (Detail 10), the braiding machine comprising a plurality of horn gears (Details 36) and a plurality of bobbin carrier assemblies (Details 28) engaging the plurality of horn gears.
While Chesterfield essentially teaches the invention as detailed, it fails to specifically teach providing a cutting machine arranged to receive a continuous braid, the cutting machine having a cutter.  Klinklin, however, teaches that it is well known when dealing with finite length braided structures to provide a cutting machine having a cutter, after a braiding machine, so as to cut the continuous braided structures to length (Figure 2, Detail 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutting machine as taught, so as to cut the braided structure of Chesterfield to useable lengths.  While Chesterfield teaches winding up the braided structure for later processing, the ordinarily skilled artisan would have appreciated that the braided structure could instead be fed on a continuous path extending from the bobbin carrier assemblies through at least 
In regards to Claim 3, Chesterfield teaches a take-up mechanism positioned along the continuous path (Details 142, 144), the take-up mechanism arranged to receive a braid from the braiding machine and feed the braid to the cutting machine.
In regards to Claim 4, Chesterfield teaches the take-up mechanism comprises:
a first spool (Detail 144) positioned along the continuous path and arranged so as to be capable of receiving the braid from the braiding machine; and
a second spool (Detail 142) positioned along the continuous path and arranged to receive the braid from the first spool and to feed the braid to the cutting machine.
	In regards to Claims 5-10, Chesterfield teaches at least 6 times around each spool (Figure 17).  The ordinarily skilled artisan, however, would be more than capable of increasing or decreasing this number based on numerous factors, such as dwell time, friction of the braid or rollers, or the desired ability to buffer material during interruption.
In regards to Claim 11, Chesterfield teaches a motor operably connected to the first spool (via Detail 178).
	In regards to Claim 12, the tensions would obviously be different since the braids are being processed by different devices having different diameters.  Even if the intention is to have the tensions be nearly equal, they will be minutely different.
Chesterfield also teaches a system (Figure 1) for making surgical braids (Abstract; suture product), the apparatus comprising:
a braiding machine (Detail 10), the braiding machine comprising a plurality of horn gears (Details 36), a plurality of bobbin carrier assemblies (Details 28) engaging the plurality of horn 

    PNG
    media_image1.png
    353
    695
    media_image1.png
    Greyscale

and a take-up mechanism (Details 142, 144) positioned along the continuous path, the take-up mechanism arranged to receive a braid from the braiding machine and feed the braid to the cutting machine, the take-up mechanism comprising at least one spool (Detail 144) and a motor operably connected to the spool (via Detail 178),
wherein a braid extending along a continuous path has a first portion of the braid between the braiding machine and the take-up mechanism and a second portion between the take-up mechanism and the next processing component, the first portion of the braid having a first tension and the second portion of the braid having a second tension, the first tension being different than the second tension (the tensions would obviously be different since the braids are being processed by different devices having different diameters; even if the intention is to have the tensions be nearly equal, they will be minutely different).
While Chesterfield essentially teaches the invention as detailed, it fails to specifically teach providing a cutting machine arranged to receive the braid, the cutting machine having a cutter.  Klinklin, however, teaches that it is well known when dealing with finite length braided structures to provide a cutting machine having a cutter, after a braiding machine, so as to cut the braided structures to length (Figure 2, Detail 60).  It would have been obvious to one of ordinary 
The braiding machine and cutting machine of the combination would define a continuous path extending from the bobbin carrier assemblies, through the eyelet, and at least partially through the cutter, the continuous path wrapping around the spool at least two times (Figure 17 shows at least two wraps).
Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Ford et al (1997211), Ford et al (1997210), Head (20160076178), and Fezio (4690850) teach components of the proposed invention, including roller pairs for take up, cutting, and braiding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732